Citation Nr: 0421577	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to an increased rating for diverticulosis and 
adenomyomatosis, currently rated 10 percent disabling.

3.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1978 to February 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama that 
denied her claims.  The Board notes that the veteran is 
currently seeking service connection for additional claimed 
disorders, and that these matters are currently before the 
RO. 

REMAND

The veteran was admitted to a military hospital in November 
1986 during service for psychiatric symptoms.  Major 
depression, single episode, resolved, was diagnosed.  She is 
current receiving VA treatment for major depression.  The 
Board finds that in this case VA's duty to assist requires 
that a medical opinion be obtained to determine whether there 
is a link between the currently diagnosed major depression 
and her symptoms and diagnosis in service.  See generally 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002); See Charles v. 
Principi, 16 Vet. App. 370 (2002)

Current VA outpatient treatment records reflect treatment for 
symptoms attributed to diverticulosis.  The veteran's 
representative has noted that a current examination to 
determine the nature and extent of all disabling 
manifestations related to her service-connected 
diverticulosis and adenomyomatosis has not been conducted.  
The Board finds a current VA examination should be conducted 
in this regard.  38 U.S.C.A. § 5103A(d) (West 2002)

Finally the Board notes that the veteran reported in her 
April 2002 substantive appeal to the Board that she had been 
awarded SSA disability benefits.  These records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The RO has requested medical records identified by the 
veteran pertaining to Civil Service retirement.  The veteran 
has reported that she sent some information from OPM.  It is 
not clear that records pertaining to her Civil Service 
retirement have been received by the RO.  Another such 
attempt to obtain these records should be undertaken.  

For all the above reasons the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for the following actions:

1.  The RO should obtain VA inpatient and 
outpatient medical records from the 
Birmingham VAMC pertaining to treatment 
from March 2004 to the present.  All 
records obtained should be added to the 
claims file. 

2. The RO should also obtain and 
associate with the claims file copies of 
the veteran's claim and any written 
decision concerning her claim for 
disability benefits from the SSA and 
copies of any medical records submitted, 
or utilized, in support of her claim.

3.  The RO should again attempt to secure 
any medical records utilized in 
connection with the April 2001 approval 
of her disability retirement by the OPM.

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and extent of all 
disabling manifestations related to her 
service-connected diverticulosis and 
adenomyomatosis.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
examinations should be conducted.  

a.	The examiner should determine 
whether the veteran's service-
connected disability has caused 
partial obstruction manifested by 
delayed motility of barium meal 
and less frequent and less 
prolonged episodes of pain or 
caused definite partial 
obstruction shown by X-rays with 
frequent and prolonged episodes 
of severe colic distention, 
nausea or vomiting.  

b.	The examiner should also 
determine whether the veteran has 
moderate or severe irritable 
colon syndrome with diarrhea, or 
alternating diarrhea and 
constipation, with more or less 
constant abdominal distress.

5.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the psychiatric symptoms noted during the 
November 1986 hospitalization represented 
the onset of, or are otherwise related 
to, any current psychiatric pathology.  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case, with notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


